Citation Nr: 0638854	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  02-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement an initial evaluation in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1974 to September 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO).  

In December 2003, the veteran testified at a Travel Board 
hearing before the undersigned.  

This matter was previously before the Board in August 2004 
and January 2006, at which time it was remanded for further 
development.  


FINDING OF FACT

The veteran has not been shown to have predominant diastolic 
blood pressure readings of 110 or more or predominant 
systolic readings of 200 or more at any time.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met at any time.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The August 2004, September 2004, and March 2006 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The March 2006 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided subsequent to 
the initial rating determination but the deficiency in the 
timing of the notice was remedied by readjudication of the 
claim after provision of the notice.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Court 
has held that once service connection is granted the claim is 
substantiated and further notice as to the rating criteria or 
effective date elements is not required.  (in cases where 
service connection has been granted and an initial disability 
evaluation and effective date assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran has also been 
afforded several examinations.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.


Hypertension 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection is currently in effect for hypertension 
which has been assigned a 10 percent disability evaluation.  

The rating schedule provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. 
§ 4.104, Code 7101 (2006).

Effective October 6, 2006, the VA regulation relating to DC 
7101 was amended to include note 3 which states that 
hypertension is to be evaluated separately from hypertensive 
heart disease and other types.  There were no substantive 
changes in the regulation.  

In February 2001, the veteran requested service connection 
for hypertension.  

In October 2001, the veteran was afforded a VA examination.  
The veteran was noted to be on medication for hypertension at 
the time of the examination.  Blood pressure readings 
performed at that time were 136/74 in the lying position, 
143/76 in the sitting position, and 145/77 in the standing 
position.  A diagnosis of hypertension was rendered at that 
time.  

Private treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of a September 1999 
visit, the veteran's blood pressure was 120/72.  At the time 
of a March 2000 visit, the veteran's blood pressure was 
148/80.  In June 2000, the veteran's blood pressure was found 
to be 142/82, and in July 2000 the veteran had a blood 
pressure reading of 130/80.  In December 2000, the veteran's 
blood pressure was 140/86, and in January 2001, his blood 
pressure was 136/84.  In March 2001, the veteran had a blood 
pressure reading of 130/82, and in July 2001, he had a blood 
pressure reading of 128/78.  

At the time of a February 2001 VA outpatient visit, the 
veteran's blood pressure was 132/86.  

At the time of his December 2003 hearing, the veteran 
testified that he received treatment for his hypertension at 
several facilities.  He requested that additional records be 
obtained.  He stated that his hypertension medication had 
recently been increased. 

In August 2004, the Board remanded this matter to obtain 
additional records.  

The additional records obtained in conjunction with the 
remand were duplicates or copies of treatment records that 
did not contain any blood pressure readings.  

In January 2006, the Board again remanded this matter to 
obtain additional treatment records and to afford the veteran 
an additional VA examination.  

Treatment records obtained in conjunction with the remand 
reveal that at the time of an April 17, 2002, visit, the 
veteran had a blood pressure reading of 140/88.  At the time 
of an April 19, 2002, visit, the veteran had a blood pressure 
reading of 132/92.  In September 2002, the veteran's blood 
pressure was 128/70.  In April 2003, the veteran's blood 
pressure was 126/90.  In July 2003, a blood pressure reading 
of 120/80 was recorded.  At the time of August 11, 2003, and 
August 26, 2003, visits, the veteran had blood pressure 
readings  of 130/88.  In July 2005, the veteran had a blood 
pressure reading of 136/80, and in November 2005, the 
veteran's blood pressure was 132/72.  At the time of a March 
2006 visit, the veteran's blood pressure was 118/70.  

In March 2006, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran had 
blood pressure readings of 110/66, 118/74, and 100/72.  It 
was the examiner's impression that the veteran had 
hypertension and was on Lisinopril daily which adequately 
controlled his hypertension.  A chest x-ray revealed a normal 
heart and lungs without nodules within the lungs.  

In the present case, the evidence reveals that the veteran 
requires medication to control his blood pressure.  However, 
the veteran's diastolic blood pressure has never been 
predominantly 110 or more.  The blood pressure readings taken 
at the time of the VA examinations and during outpatient 
visits have been predominantly under 110 as evidenced above.  
Moreover, the veteran has never had any systolic blood 
pressure readings of 200 or more.  While the Board is 
sympathetic to the beliefs of the veteran, the objective 
medical evidence does not demonstrate the blood pressure 
readings required for an increased evaluation.  As such, the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 10 percent for the veteran's service-
connected hypertension during the entire time period in 
question.


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected hypertension has resulted in frequent 
periods of hospitalization.  Moreover, there have been no 
objective medical findings that the veteran's hypertension 
markedly interferes with his employment.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

An evaluation in excess of 10 percent for hypertension at any 
time is denied.  




____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


